Nesmith, J.
The 10th section of chap. 67 of the Compiled Laws was intended to prescribe a remedy, where it is made to appear that a county, by its agents, having a poor and indigent person, whom they know to be thus poor and indigent, and for whose support such county may be chargeable by law, shall willfully bring into, and leave such poor person in, some other county, or attempt so to do, for the evident purpose of relieving themselves from the expense and charge of his maintenance.
The 11th section of said act appears to have been intended to furnish a remedy, by giving authority to the court to return the poor or indigent person to the county from which he was wrongfully brought. The object of this part of the aforesaid statute 'was to punish or prevent the fraudulent transfer, or the attempted transfer, of a county pauper from the county where he rightfully belonged, to another where he did not belong.
In cases of this kind, it becomes material to inquire into the motive under the influence of which the act may have been committed. A person may innocently transport a poor person from one county to another. There must be some culpable intent shown, giving such act the character of crime, in order to expose the party committing it to the penalties prescribed in the 10th section of the act. Such a construction appears to have been given by the court in Massachusetts upon a statute analagous to our own in principle. Deerfield v. Delano, 1 Pick. 469; Greenfield v. Cushman, 16 Mass. 393; chap. 59, Mass. Stat. 1793, sec. 15; ch. 46, Mass. Rev. Stat. sec. 24; ch. 70, Gen. Stat. sec. 20.
In both of the preceding cases, the jury were instructed by the court to inquire into the true intent with which the defendants committed the act charged against them, and that it must be found by them to have been wrong or fraudulent, before the defendants incurred the penalties of the statute in that State.
The quo animo under which the act was done is the material matter of inquiry.
So the court herb cannot take jurisdiction of this case, to order a re*141turn of the pauper in question from the county of Sullivan, unless it be made to appear affirmatively that such pauper was wrongfully or fraudulently conveyed there from Hillsborough county; it being also presumed that the pauper in question was a pauper that the county of Hillsborough was bound to support.
The facts disclosed in the case do not show that the county of Hills-borough, by her agents, have participated in imposing any illegal burthen either upon the town of Goshen, or the county of Sullivan.
Nor does it appear that the authorities of New Boston exercised any improper influence or artifice in removing the alleged pauper from their town to Goshen. What was then done seems to have been in good faith, and in accordance with what was then supposed the legal obligations of the statute law applicable to the cireumstancss of the case before them.
Under the present statement of facts before us we cannot order the removal of the alleged pauper, as desired by the petitioners.
If it shall turn out that the pauper has no residence in Goshen, the probable remedy of the petitioners may be upon the county of Sullivan. For the present,

The case must be discharged.